Title: To George Washington from Henry Knox, 18 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department April 18. 1794
          
          I have the honor to submit a draft of a letter to the Governors, and to the commanding
            Officers of Militia of certain Ports to the southward, which are out
            of the route of the residence of the Governors. I have the honor
            to be Sir with perfect respect Your obedient Servant
          
            H. Knox secy of war
          
        